    Case 5:20-cr-00061-H-BQ Document 25 Filed 09/02/20                     Page 1 of 6 PageID 55


                        IN THE I.]NITED STATES DISTzuCT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

LINITED STATES OF AMERICA

v                                                               NO. 5:20-CR-061-H

EMMANUEL QUINONES

                                        FACTUAL RESUME

        In support of Emmanuel Quinones's plea of guilty to the offense in Count Three of

the indictment, Quinones, the defendant, Sarah Gunter, the defendant's attorney, and the

United States of America (the government) stipulate and agree to the following:

                                ELEMENTS OF THE OFFENSE

        To prove the offense alleged in Count Three of the indictment, charging a

violation of l8 U.S.C. $ 875(c), that is, Interstate Threatening Communications, the

government must prove each of the following elements beyond a reasonable doubt:l

        First: That the defendant knowingly sent or transmitted a communication
        containing a threat to injure the person of another, as charged;

        Second:the defendant transmitted the communication either with the purpose of
        issuing a true threat or with knowledge that the communication would be
        understood as a true threat, as defined in these instructions; and

        Third: That the communication was sent in interstate or foreign commerce

       A'othreat" is a serious statement expressing an intent to injure any person, which
under the circumstances would cause apprehension in a reasonable person, as
distinguished from mere idle or careless talk, exaggeration, or something said in a joking
manner.




I Fifth Circuit Pattern Jury Instruction2.3g (5th Cir. 2019) (modified).

Emmanuel Quinones
Factual Resume-Page I
  Case 5:20-cr-00061-H-BQ Document 25 Filed 09/02/20               Page 2 of 6 PageID 56



                                  STIPULATED FACTS

          1.   Emmanuel Quinones admits and agrees that on or about May 28,2020, in

the Lubbock Division of the Northern District of Texas, and elsewhere, he did knowingly

and   willfully transmit in interstate and foreign commerce   a Facebook post containing a

threat to injure the person of another, that is, defendant threatened to obtain firearms to

"off racists and MAGA people." In violation of Title    18, United States Code, Section

87s(c).

          2.   On May 28,2020, at about 6:34 a.m., Emmanuel Quinones posted the

following on Facebook:


  While a race riot erupted in Mrnneapolis the
  President literally retweeted a vadeo of one of his
  supporters saying the only good Democrat is a
  dead Democrat. These people are PUSHING for
  America to rip itself to shreds. Disgusling. l'll tell
  you right now if you keep provoking regular
  people we'll make sure you never cross that line
  ever aoain. I ouarantee tt. #MountUo
        3.     On that same date, at 9:52 a.m., Quinones re-posted the below from

Palmetto State Armory and above that post stated: "Gonna get some more of these to       off

racists and MAGA people."




Emmanuel Quinones
Factual Resume-Page 2
  Case 5:20-cr-00061-H-BQ Document 25 Filed 09/02/20                   Page 3 of 6 PageID 57




  3*"
  d
   -      Palmetto State Armory
          May 28 al7:52    AM S
  -
 UPDATE ON ANGRY JOE LOWERS
                    than norrnal, but the ATF has given its blessing to the
  It toolr a lmle longer
 Angry Joe variance (the required approval of any new model lower we
 produce).

 We are putting them in procluction now, and then sending them to anodizing
 - the finalstep before they ship out.
 You can expect them to head your way in about 7 to 14 days.




                                                         4r

                                                d




                                                          4

        4.       The "Angry Joe Lower" is a stripped lower receiver for a .22315.56 AR-15-

style rifle.

        5.       Quinones admits that he knowingly sent or transmitted the above Facebook

posts. Postings on Facebook are sent in interstate or foreign commerce because

transmitting messages by means of the Internet is tantamount to moving messages across

state lines and thus constitutes transportation in interstate commerce. Cf. United States v.

Runyan, 290     F   .3d 223, 239 (5th Cir. 2002) (holding that use of Internet, in and of itself,

constitutes interstate transportation sufficient to satisfu the interstate commerce element

Emmanuel Quinones
Factual Resume-Page 3
  Case 5:20-cr-00061-H-BQ Document 25 Filed 09/02/20                     Page 4 of 6 PageID 58


of   18 U.S.C. S 2251); see {Jnited States v. Elonis,897 F. Supp.2d 335,343-44 (E.D. Pa.

2012), overruled on other grounds by Elonis v. United States,575 U.S. 723 (2015)

(holding same in the context of 18 U.S.C. $ 875(c)). Quinones admits that he transmitted

the communication either with the purpose of issuing a true threat or with knowledge that

the communication would be understood as a true threat.

        6.     On May 30,2020, Quinones appeared across the street from a protest at

19th Street and University Avenue, Lubbock, Texas, over the recent death of George

Floyd. Quinones was holding an assault rifle

                                      q                         rlfJ


                                                           I-

                                                                       -II
                                  I
                                      'uB      r       I




                                               t

                                               /

                                      rY



                                                   a




                                          ,a
                                          a\
                             rY
                              -
                                      E *ri
        7.     Lubbock Police Department (LPD) officers saw the crowd of protesters

(approximately 100 persons) panic and began to approach Quinones. Quinones refused

Emmanuel Quinones
Factual Resume-Page 4
  Case 5:20-cr-00061-H-BQ Document 25 Filed 09/02/20                 Page 5 of 6 PageID 59



to obey commands by an LPD officer to drop the        rifle. Only   when the LPD officer drew

his pistol did Quinones drop the   rifle. A person   then tackled Quinones and LPD officers

took Quinones and that person into custody

         8.     On June 1,2020, special agents of the Federal Bureau of Investigation and

the United States Secret Service interviewed Quinones. When law enforcement arrived

at Quinones's residence to interview him, there was a Taurus, Model 2417 G2,.40 Smith

and Wesson caliber, semi-automatic pistol, serial number SHN04743, positioned next to

the door in plain view. Quinones indicated that he had it staged there in the event that his

residence was affacked. Quinones allowed Secret Service agents to unload the firearm

         9.     Quinones gave law enforcement consent to search his residence. Law

enforcement recovered approximately 700 rounds of .223 ammunition and approximately

100 rounds    of .40 caliber Smith and Wesson pistol rounds

         10.    Quinones agrees that the following items should be forfeited to the United

States: the Smith and Wesson, Model     M&P 15, .223 caliber, semi-automatic rifle, serial

number TH85241, the Taurus, Model 2417 G2,.40 Smith and Wesson caliber, semi-

automatic pistol, serial number SHN04743, approximately 700 rounds of .223

ammunition, and approximately 100 rounds of .40 caliber Smith and Wesson pistol

rounds

         11.   The defendant agrees that the defendant committed all the essential

elements of the offense. This factual resume is not intended to be a complete accounting

of all the facts and events related to the offense charged in this case. The limited purpose



Emmanuel Quinones
Factual Resume-Page 5
Case 5:20-cr-00061-H-BQ Document 25 Filed 09/02/20                   Page 6 of 6 PageID 60



                                                            basis exists to support the
of this statement of facts is to demonstrate that a factual

defendant,sguiltypleatoCountThreeoftlreindictment.


AGREED TO ANp STIPULATED on this              2-     dav   of      ?n l   rm   l',
2020.


                                            ERINNEAI,Y COX
                                            I.JNITED STATES ATTORNEY




Emmanuel
                                            Assistant United States AttorneY
Defendant
                                            West'I exas Branch Chief
                                            Texas State Bar No, 24027064
                                             1205 Texas Avenue, Suite 700
                                            Lubbock, Texas 19401
                                            Telephone: 806-472-7559
                                             Facsimile:     806-472-'7394
                                             E-mail:       jeffreY.haag@usdoj'gov



 AttorneY for Defendant




  Emmanuel Quinones
  !'actual Resume-Page 6
